DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed May 19, 2021.
In view of the Amendments, the rejection of claims 1-13 under 35 USC 112, as set forth in the 01/19/2021 Office Action, is withdrawn.
In addition, the amendments to claim 1 are not taught by the secondary reference to Varrichio so the rejection of the claims on the ground of nonstatutory double patenting over Applicant’s US Patent No. 8,170,682, as set forth in the 01/19/2021 Office Action, is withdrawn.
With respect to the specification objection, upon further review, the Examiner was able to find antecedent basis for the claimed subject matter in paragraphs [0008], [0027]-[0028], [0045]-[0048], and [0055].
Claim 1 is amended.
Claim 4 is canceled.
Claims 1-3 and 5-13 are pending.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed May 19, 2021, with respect to the rejections under 35 USC 102/103 have been fully considered and are persuasive.  The rejections of claims 1-3 and 5-10 have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of the amendments to the claims. The prior art of record fails to reasonably suggest, within the context of the other claimed elements, the concept of a method of stimulating neural tissue using an implantable neural stimulator where the total power dissipation is measured via current through shunt regulators in the neural stimulator while stimulating the tissue; and reducing stimulation when the total power dissipation exceeds a predetermined power dissipation. The closest prior art is US Patent No. 5,876,425 to Gord which discloses a power control loop between an external control device and an implantable device so that only the amount of power needed by the implant is transmitted across a transcutaneous transmission link. Gord teaches that the source voltage is reduced on a channel-by-channel basis as indicated by back-telemetry data in the implanted ICS (neural stimulator). Gord also does not specify the “suitable power monitoring circuitry” used by the implantable part 12’ (see abstract, Fig. 1A; column 3, line 39-column 4, line 34; column 10, lines 23-61; and column 24, lines 25-37 of Gord).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792